



EXHIBIT A
ASSIGNMENT OF BENEFICIAL INTEREST OF TRUST
This Assignment is made this 16th day of August , 2019, pursuant and in
furtherance of that certain Beneficial Trust Interest Pledge Agreement of even
date herewith (the “Pledge Agreement”).
The undersigned, for valuable consideration received, hereby assigns to Old
National Bank (“Lender”) all right, title and beneficial interest, including the
power of direction and revocation, under that certain Trust Agreement (Aircraft
MSN 30241), dated as of August 22, 2016, as assigned, assumed, amended,
supplemented and/or modified from time‑to‑time between Wells Fargo Trust
Company, National Association (“Trustee”) and Contrail Aviation Leasing, LLC
(hereinafter “Trust Agreement”) , known as Aircraft MSN 30241 Trust, inclusive
of any amendments, addenda or restatements thereof. The below‑named
Grantor/Beneficiary hereby affirms and warrants (a) that the beneficial interest
assigned herein is 100% of the beneficial interest of the trust created by the
Trust Agreement, (b) that said beneficial interest has not been granted,
transferred, pledged or hypothecated to any other person, (c) that the
Grantor/Beneficiary has full power and authority to assign and transfer said
interest, (d) that the Trust Agreement, inclusive of any and all amendments,
addenda or restatements thereof, does not prohibit such assignment, and (e) that
Lender, upon the effectiveness of this Assignment, shall be entitled to exercise
all rights of Grantor as beneficiary of the Trust Agreement, including, without
limitation, the right to receive all monies due or to become due to the
beneficiary of the Trust Agreement. Trustee and any third party shall be
entitled to rely solely upon notice by the Lender/Assignee as conclusively
establishing the effectiveness of this Assignment following any uncured event of
default arising under any of the Loan Documents as such term is defined in the
Pledge Agreement.
Grantor/Beneficiary
CONTRAIL AVIATION LEASING, LLC
By: /s/ Joseph Kuhn    
Its: CEO    
STATE OF Wisconsin    )
COUNTY OF Dane    ) ss.
Before me personally appeared the above‑named individual, known to me to be the
person described in and who executed the foregoing instrument in the capacity so
indicated, and acknowledged to and before me that he executed said instrument
being duly authorized to do so in the capacity so indicated and for the purposes
therein expressed.
The below‑identified Lender/Assignee accepts, as of the date hereinafter stated,
the above‑made Assignment subject to all terms and conditions of the Trust
Agreement and all amendments, addendums or restatements thereof of which it has
actual notice, inclusive.
Lender/Assignee
OLD NATIONAL BANK
By: /s/ Tommy Olson    
Its: SVP    
Its: CEO    
Date: 08/18/19    


ASSIGNMENT OF BENEFICIAL INTEREST OF TRUST
This Assignment is made this 16th day of August , 2019, pursuant and in
furtherance of that certain Beneficial Trust Interest Pledge Agreement of even
date herewith (the “Pledge Agreement”).
The undersigned, for valuable consideration received, hereby assigns to Old
National Bank (“Lender”) all right, title and beneficial interest, including the
power of direction and revocation, under that certain Trust Agreement (Aircraft
MSN 30241), dated as of August 22, 2016, as assigned, assumed, amended,
supplemented and/or modified from time‑to‑time between Wells Fargo Trust
Company, National Association (“Trustee”) and Contrail Aviation Leasing, LLC
(hereinafter “Trust Agreement”) , known as Aircraft MSN 30241 Trust, inclusive
of any amendments, addenda or restatements thereof. The below‑named
Grantor/Beneficiary hereby affirms and warrants (a) that the beneficial interest
assigned herein is 100% of the beneficial interest of the trust created by the
Trust Agreement, (b) that said beneficial interest has not been granted,
transferred, pledged or hypothecated to any other person, (c) that the
Grantor/Beneficiary has full power and authority to assign and transfer said
interest, (d) that the Trust Agreement, inclusive of any and all amendments,
addenda or restatements thereof, does not prohibit such assignment, and (e) that
Lender, upon the effectiveness of this Assignment, shall be entitled to exercise
all rights of Grantor as beneficiary of the Trust Agreement, including, without
limitation, the right to receive all monies due or to become due to the
beneficiary of the Trust Agreement. Trustee and any third party shall be
entitled to rely solely upon notice by the Lender/Assignee as conclusively
establishing the effectiveness of this Assignment following any uncured event of
default arising under any of the Loan Documents as such term is defined in the
Pledge Agreement.
Grantor/Beneficiary
CONTRAIL AVIATION LEASING, LLC
By: /s/ Joseph Kuhn    
Its: CEO    
STATE OF Wisconsin    )
COUNTY OF Dane    ) ss.
Before me personally appeared the above‑named individual, known to me to be the
person described in and who executed the foregoing instrument in the capacity so
indicated, and acknowledged to and before me that he executed said instrument
being duly authorized to do so in the capacity so indicated and for the purposes
therein expressed.
The below‑identified Lender/Assignee accepts, as of the date hereinafter stated,
the above‑made Assignment subject to all terms and conditions of the Trust
Agreement and all amendments, addendums or restatements thereof of which it has
actual notice, inclusive.
Lender/Assignee
OLD NATIONAL BANK
By: /s/ Tommy Olson    
Its: SVP    
Its: CEO    
Date: 08/16/19    


18169092v1



